MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                    Mar 15 2017, 7:17 am
court except for the purpose of establishing                      CLERK
the defense of res judicata, collateral                       Indiana Supreme Court
                                                                 Court of Appeals
estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David L. Joley                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Matter of the                                  March 15, 2017
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of S.N. (Minor                              02A05-1610-JT-2361
Child)                                                   Appeal from the Allen Superior
                                                         Court
and                                                      The Honorable Charles F. Pratt,
                                                         Judge
J.F. (Father),                                           The Honorable Sherry A. Hartzler,
                                                         Magistrate
Appellant-Respondent,
                                                         Trial Court Cause No.
        v.                                               02D08-1610-JT-23

Indiana Department of Child
Services,



Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 1 of 22
      Appellee-Petitioner.




      Bradford, Judge.



                                          Case Summary
[1]   Appellant-Respondent J.F. (“Father”) appeals the juvenile court’s order

      terminating his parental rights to S.N. (the “Child”). On February 24, 2015,

      Appellee-Petitioner the Indiana Department of Child Services (“DCS”) filed a

      petition alleging that the Child was a child in need of services (“CHINS”).

      Following an evidentiary hearing, the Child was adjudicated to be a CHINS.

      Father, who was incarcerated at the time of the CHINS hearing, was ordered to

      establish paternity and participate in certain services. Father was also ordered

      to notify DCS upon his release from incarceration so as to complete an

      evaluation to determine what other services might be necessary. Although

      Father established his paternity of the Child, he failed to complete the court-

      ordered services or to notify DCS upon his release from incarceration.


[2]   DCS filed a petition seeking the termination of Father’s parental rights to the

      Child on January 29, 2016. Following an evidentiary hearing, the juvenile

      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 2 of 22
      court issued an order granting DCS’s petition. On appeal, Father contends that

      DCS did not provide sufficient evidence to support the termination of his

      parental rights. We affirm.



                             Facts and Procedural History
[3]   Father and K.D. (“Mother”) are the parents of the Child who was born on May

      18, 2010.1 DCS became involved with the Child in February of 2015 after

      Mother’s other child was diagnosed with shaken baby syndrome.2 As a result

      of the other child’s diagnosis, both Mother’s other child and the Child were

      subsequently removed from Mother’s care. At the time, Father was

      incarcerated in the Department of Correction (“DOC”).3


[4]   During a March 23, 2015 hearing, Father admitted that he was the alleged

      father of the Child and that due to his incarceration, he was “unable to provide

      care, supervision or financial support for [the Child].” DCS Ex. 6, p. 2.

      Following the conclusion of this hearing, the juvenile court found the Child to




      1
        The termination of Mother’s parental rights to the Child is not at issue in the instant appeal.
      As such, to the extent possible, we will limit our factual overview and discussion to facts and
      issues pertaining to Father.
      2
        This other child’s father, who lived with Mother and the Child, was subsequently convicted
      of Level 3 felony neglect of a dependent for actions which were found to have caused the other
      child’s condition.
      3
          At this time, Father’s release date was believed to be in 2021.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 3 of 22
be a CHINS. In a subsequent dispositional order, the juvenile court ordered

that Father shall:


        1. Refrain from all criminal activity;

        2. Maintain clean, safe, and appropriate sustainable housing at
        all times;

        3. Notify the [DCS] within forty-eight (48) hours of all changes
        in household composition, housing, and employment;

        4. Cooperate with all caseworkers, and the Guardian ad Litem
        [(“GAL”)] or [Court Appointed Special Advocate (“CASA”)];

        5. Attend all case conferences as directed; maintain contact with
        [DCS], and accept announced and unannounced home visits by
        all caseworkers, the [GAL] or CASA;

        6. Immediately provide the caseworkers with accurate
        information regarding paternity, finances, insurance, and family
        history including the names and address of the [Child’s] father or
        alleged father;

        7. Immediately provide the caseworkers and [GAL]/CASA with
        signed and current consents of release and exchange of
        information;

        8. Provide the [Child] with clean, appropriate clothing at all
        times and;

        9. Fully cooperate with all rules of the [Child’s] placement.

        In addition, you shall successfully complete and benefit from the
        following programs, services and/or other requirements in a
        timely manner:


Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 4 of 22
              10. Commence proceedings to establish paternity by meeting
              with the IV-D Prosecutor and fully cooperate with the IV-D staff
              to establish paternity for [the Child].


      DCS Ex. 7. Father was also ordered to notify DCS upon his release from

      incarceration. Father’s paternity was established in an order dated July 14,

      2015.


[5]   On January 29, 2016, DCS filed a petition seeking the termination of Father’s

      parental rights to the Child. The juvenile court conducted an evidentiary

      hearing on DCS’s petition on June 22, 2016. Father failed to appear for this

      hearing but was represented by counsel.


[6]   During the termination hearing, DCS presented evidence indicating that Father

      had a “long criminal history” which was largely related to substance abuse. Tr.

      p. 35. Father’s criminal history includes a conviction for dealing in

      methamphetamine, multiple convictions for possession of methamphetamine,

      and multiple convictions for possession of paraphernalia. It also includes “a

      long history of OWIs, other possession cases, [and] other cases of public intox.”

      Tr. p. 77. Father also had a “very long history of substance use and abuse.”

      Tr. p. 77.


[7]   DCS also presented evidence indicating that Father was released from

      incarceration and placed in the Allen County Community Corrections program

      on April 18, 2016. Father, however, did not notify DCS of his release as

      previously ordered. In addition, Father has failed to provide DCS with an

      address where DCS could reach him.
      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 5 of 22
[8]    Further, as part of his Community Corrections placement, Father was required,

       among other things, to obtain a job, follow the drug screening policy, and meet

       with his case manager, Bobbie Guin. As of the date of the termination hearing,

       Father had admitted to Guin that he had used methamphetamine on more than

       one occasion since being released from incarceration. He also had multiple

       positive drug screens and had failed to submit to other drug screens. In light of

       Father’s violations of the terms of his Community Corrections placement,

       Father had already appeared before the Community Corrections hearing board

       and received a “therapeutic sanction.” Tr. p. 26. As a result, Father was

       required to attend certain “meetings” and to provide Guin with a letter

       indicating “what he learned in those meetings.” Tr. p. 26.


[9]    Guin also informed the juvenile court that Father had another hearing

       scheduled before the Community Corrections hearing board later that same

       day. The purpose of the hearing was to address Father’s missed drug screens as

       well as the fact that he had failed to provide the above-mentioned letter as

       previously ordered. Guin acknowledged that a possible outcome of this hearing

       was that Father’s placement on Community Corrections would be revoked and

       he would be sent back to DOC. Further, if Father was sent back to DOC, it

       would be up to DOC to determine how much additional time Father would be

       required to serve.


[10]   In addition, DCS presented evidence indicating that prior to DCS’s

       involvement, Father had only seen the Child “one time when she was a very

       small infant.” Tr. p. 72. Father had not had any contact with the Child during

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 6 of 22
       the CHINS or termination proceedings. He had never requested any visits with

       the Child or provided any letters or cards for DCS to pass along to the Child.

       Further, although Father has stated that he eventually wants to be in the Child’s

       life, he has admitted to Guin that “right now he doesn’t feel that he’s in a place

       to be in” the Child’s life. Tr. p. 34.


[11]   Following the conclusion of the hearing, the juvenile court took the matter

       under advisement. On September 13, 2016, the juvenile court issued an order

       terminating Father’s parental rights to the Child. This appeal follows.



                                  Discussion and Decision
[12]   On appeal, Father contends that the evidence is insufficient to sustain the

       termination of his parental rights to the Child. The Fourteenth Amendment to

       the United States Constitution protects the traditional right of a parent to

       establish a home and raise his child. Bester v. Lake Cnty. Office of Family &

       Children, 839 N.E.2d 143, 145 (Ind. 2005). Further, we acknowledge that the

       parent-child relationship is “one of the most valued relationships of our

       culture.” Id. However, although parental rights are of a constitutional

       dimension, the law allows for the termination of those rights when a parent is

       unable or unwilling to meet his responsibility as a parent. In re T.F., 743

       N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore, parental rights

       are not absolute and must be subordinated to the child’s interests in determining

       the appropriate disposition of a petition to terminate the parent-child

       relationship. Id.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 7 of 22
[13]   The purpose of terminating parental rights is not to punish the parent but to

       protect the child. Id. Termination of parental rights is proper where the child’s

       emotional and physical development is threatened. Id. The juvenile court need

       not wait until the child is irreversibly harmed such that her physical, mental,

       and social development is permanently impaired before terminating the parent-

       child relationship. Id.


[14]   Father contends that the evidence presented at the evidentiary hearing was

       insufficient to support the juvenile court’s order terminating his parental rights.

       In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Involuntary Termination

       of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

       consider the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id.


[15]   In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent-child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the



       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 8 of 22
       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.


[16]   In order to involuntarily terminate a parent’s parental rights, DCS must

       establish by clear and convincing evidence that:


               (A) one (1) of the following exists:

                        (i) the child has been removed from the parent for at
                        least six (6) months under a dispositional decree;

                        (ii) a court has entered a finding under IC 31-34-21-
                        5.6 that reasonable efforts for family preservation or
                        reunification are not required, including a description
                        of the court’s finding, the date of the finding, and the
                        manner in which the finding was made; or

                        (iii) the child has been removed from the parent and
                        has been under the supervision of a county office of
                        family and children or probation department for at
                        least fifteen (15) months of the most recent twenty-
                        two (22) months, beginning with the date the child is
                        removed from the home as a result of the child being
                        alleged to be a child in need of services or a
                        delinquent child;

               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the
                        conditions that resulted in the child’s removal or the
                        reasons for placement outside the home of the
                        parents will not be remedied.

                        (ii) There is a reasonable probability that the
                        continuation of the parent-child relationship poses a

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 9 of 22
                        threat to the well-being of the child.

                        (iii) The child has, on two (2) separate occasions,
                        been adjudicated a child in need of services;

               (C) termination is in the best interests of the child; and

               (D) there is a satisfactory plan for the care and treatment of the
               child.


       Ind. Code § 31-35-2-4(b)(2). Father does not dispute that DCS presented

       sufficient evidence to support the first and fourth elements set forth in Indiana

       Code section 31-35-2-4(b). Father, however, claims that DCS failed to establish

       the second and third elements that are required to be proven before a court can

       order the involuntary termination of a parent’s parental rights.


                       A. Whether Conditions Will Be Remedied
[17]   On appeal, Father argues that DCS failed to establish by clear and convincing

       evidence both that the conditions leading to the Child’s removal from his home

       would not be remedied and that there is a reasonable probability that the

       continuation of the parent-child poses a threat to the well-being of the Child.


[18]   It is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B) is written

       in the disjunctive, the juvenile court need only find either that (1) the conditions

       resulting in removal from or continued placement outside the parent’s home

       will not be remedied, (2) the continuation of the parent-child relationship poses

       a threat to the child, or (3) the child has been adjudicated CHINS on two

       separate occasions. See In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App. 2003),

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 10 of 22
       trans. denied. Therefore, where the juvenile court determines one of the above-

       mentioned factors has been proven and there is sufficient evidence in the record

       supporting the juvenile court’s determination, it is not necessary for DCS to

       prove, or for the juvenile court to find, either of the other two factors listed in

       Indiana Code section 31-34-2-4(b)(2)(B). See generally In re S.P.H., 806 N.E.2d

       at 882 (providing that because Indiana Code section 31-35-2-4(b)(2)(B) is

       written in the disjunctive, DCS need only prove and the juvenile court need

       only find that one of the factors listed in that sub-section is true).


[19]   In order to determine whether the conditions will be remedied, the juvenile

       court should first determine what conditions led DCS to place the Child outside

       of Father’s care or to continue the Child’s placement outside Father’s care, and,

       second, whether there is a reasonable probability that those conditions will be

       remedied. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied; In

       re S.P.H., 806 N.E.2d at 882. When assessing whether a reasonable probability

       exists that the conditions justifying the child’s removal or continued placement

       outside their parent’s care will not be remedied, the juvenile court must judge

       the parent’s fitness to care for the child at the time of the termination hearing,

       taking into consideration evidence of changed conditions. In re A.N.J., 690

       N.E.2d 716, 721 (Ind. Ct. App. 1997). The juvenile court must also evaluate

       the parent’s habitual patterns of conduct to determine whether there is a

       substantial probability of future neglect or deprivation. Id. A juvenile court

       may properly consider evidence of the parent’s prior criminal history, drug and

       alcohol abuse, history of neglect, failure to provide support, and lack of


       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 11 of 22
       adequate employment and housing. McBride v. Monroe Cnty. Office of Family &

       Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). Moreover, a juvenile court

       “‘can reasonably consider the services offered by [DCS] to the parent and the

       parent’s response to those services.’” Id. (quoting In re A.C.C., 682 N.E.2d 542,

       544 (Ind. Ct. App. 1997)). The evidence presented by DCS “need not rule out

       all possibilities of change; rather, DCS need establish only that there is a

       reasonable probability that the parent’s behavior will not change.” In re

       Involuntary Termination of Parent-Child Relationship of Kay L., 867 N.E.2d 236,

       242 (Ind. Ct. App. 2007).


[20]   Here, the juvenile court determined that DCS presented sufficient evidence to

       prove that it was unlikely that the reasons for the Child’s removal from and

       continued placement outside of Father’s care would be remedied, and upon

       review, we conclude that the juvenile court’s determination to this effect is

       supported by the record. In support of its determination, the juvenile court

       found as follows:

               2. The Child, [S.N.], was born to the Respondent Mother,
               [K.D.] on May 18, 2010.

               3. Respondent Father, [J.F.], has been adjudicated the father of
               [the Child] on July 14, 2015 under cause number 02D07-1504-
               JP-286.

                                                       ****

               14. The Court finds that proof of service is and notice is shown
               upon [Father]. (Exhibit 28, Order dated February 29, 2016).


       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 12 of 22
        15. On February 24, 2015, [DCS] filed a Verified Petition
        Alleging [the] Child to be in Need of Services.

        16. A Preliminary Inquiry and Initial Hearing was held in the
        underlying [CHINS] case 02D08-l502-JC-82 on February 24,
        2015 at which time the child was placed in home of relatives.

        17. On March 17, 2015, [the Child] was placed in licensed foster
        care.

        18. On March 20, 2015, [DCS] filed an Amended Verified
        Petition Alleging [the] Child to be in Need of Services, and on
        March 23, 2015 an Additional Initial hearing was held at which
        [Father] admitted that he was the “alleged father of [the Child”]
        and that due to his incarceration at Westville Correctional
        Facility, [Father] is unable to provide care, supervision or
        financial support for [the Child]. On March 20, 2015, the Court
        adjudicated [the Child] a [CHINS] under I.C. 31-34-1-1 and I.C.
        31-34-1-2.

        19. On March 23, 2015 a Dispositional Hearing was held and
        the [Child was] ordered continued in licensed foster care.
        [Father] was ordered to, among other things, contact [DCS]
        within 48 hours of any changes in housing, household
        composition or employment. Additionally, he was ordered
        establish paternity.

        20. On August 19, 2015, a Review Hearing was held and the
        child remained in licensed foster care.

        21. On December 1, 2015, a Permanency Hearing was held in
        which the Court approved a plan for termination of parental
        rights and ordered [that] the [C]hild remain in licensed foster
        care.

        22. On March 1, 2016, a Review Hearing was held in which it
        was ordered that the [C]hild remain in licensed foster care.

Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 13 of 22
        23. In the present underlying CHINS case, [The Child] has been
        placed outside the care of [Father] for a period of more than six
        (6) months since the entry of the Disposition Decree.

        24. [The Child] was removed from the care of her parents due to
        neglect and the failure to provide appropriate care and
        supervision.

        25. Over the course of the underlying [CHINS] proceedings
        [Father has not] contributed to the care and support of the
        [C]hild nor has he provided financial or material benefits for the
        care and support of the [C]hild.

        26. Over the course of the underlying [CHINS] proceedings
        [Father] has not maintained contact or visitation with [the Child]
        or availed himself of these proceedings or services to remedy the
        reason for the removal of [the C]hild and the continued
        placement outside of his care.

        27. [Father] was incarcerated for a majority of the underlying
        juvenile proceedings for a felony conviction for possession of
        Methamphetamines. Although it was order[ed] that he contact
        [DCS] upon his release, he failed to do so.

        28. It was further requested [that Father] provide [DCS] with
        information concerning any services he may have completed or
        participated in at [DOC] and he failed to do so.

        29. The Court finds that although [Father was] released from
        [DOC] in approximately April of 2016, he is under the
        supervision of Community Corrections.

        30. The Court finds that [Father] has not been in compliance
        with the terms of his release as he has continued to use and test
        positive for illegal substances.


Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 14 of 22
               31. The Court finds that as of the date of the termination
               proceedings, [Father] was scheduled to appear before the hearing
               board to determine whether his release would be revoked and he
               would be incarcerated at [DOC]. The Court finds that that is the
               second hearing in which [Father]’s noncompliance with the
               terms of his release have been addressed.

               32. The Court finds that [DCS] has attempted to make contact
               with [Father] through his Community Corrections Case
               manager, Bobb[ie] Guin. The Court finds that contact
               information for [DCS] was provided to [Father] but he failed to
               follow through with contacting his [DCS] case manager.

               33. The Court finds that [Father] had discussed his
               circumstances with Bobb[ie] Guin of Community Corrections
               and admitted that he was struggling with the use of
               methamphetamines and that he was not currently in a stable
               position to provide care and supervision for [the C]hild.

               34. The Court further finds that [Father] has other children who
               are not in his care and it is alleged that he has “signed over his
               rights” to three other children.


       Appellant’s App. Vol. II, pp. 54-57. In light of these findings, the juvenile court

       concluded that DCS had established by clear and convincing evidence that the

       reasons for the Child’s removal from and continued placement outside Father’s

       home would not be remedied. In reaching this conclusion, the juvenile court

       noted that Father “has not availed himself of these proceedings and services.”

       Appellant’s App. Vol. II, p. 58.


[21]   We note that in claiming that the evidence was insufficient to support the

       juvenile court’s order terminating his parental rights, Father does not challenge


       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 15 of 22
       the sufficiency of any particular finding, instead levying only the blanket

       assertion that the juvenile court’s conclusion was not supported by the

       evidence. As a result, Father has waived any argument relating to whether

       these unchallenged findings are clearly erroneous. See Madlem v. Arko, 592

       N.E.2d 686, 687 (Ind. 1992) (providing that when an appealing party fails to

       challenge the findings of the trial court, the findings must be accepted as

       correct); In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (providing that

       failure to challenges findings resulted in waiver of argument that findings were

       clearly erroneous), trans. denied.


[22]   On appeal, Father asserts that the juvenile court failed to consider evidence

       indicating that he has acknowledged his substance abuse issues and has

       professed an interest in being a presence in the Child’s life. Father argues that

       as of the date of the termination hearing, he had only been released from prison

       for approximately two months and asserts that he was not offered the

       opportunity to participate in services while incarcerated. Father, however, does

       not provide any indication as to why he failed to attempt to begin services or

       initiate visitation with the Child after being released from incarceration.


[23]   Father also asserts that the juvenile court failed to consider evidence indicating

       that he was attempting to make positive changes in his life. Father, however,

       has failed to demonstrate what these alleged positive changes are. At the time

       of the termination hearing, the evidence established that Father continued to

       use and abuse illegal drugs and was facing revocation of his Community

       Corrections placement. Father acknowledged the potential that his placement

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 16 of 22
       would be revoked and that he would be returned to incarceration in DOC,

       arguing that if returned to DOC, he would likely be released from incarceration

       by October of 2016.4 Even though Father admits that he was not in a position

       to provide care for the Child as of the date of the termination hearing, Father’s

       assertion in this regard appears to be that the juvenile court should have given

       Father additional time to attempt to make positive changes in his life before

       terminating his parental rights to S.N.


[24]   It is well-established that the juvenile court, acting as a trier of fact, was not

       required to believe or assess the same weight to the testimony as Father. See

       Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004); Marshall v. State, 621

       N.E.2d 308, 320 (Ind. 1993); Nelson v. State, 525 N.E.2d 296, 297 (Ind. 1988);

       A.S.C. Corp. v. First Nat’l Bank of Elwood, 241 Ind. 19, 25, 167 N.E.2d 460, 463

       (1960); Haynes v. Brown, 120 Ind. App. 184, 189, 88 N.E.2d 795, 797 (1949),

       trans. denied. Father’s challenge to the sufficiency of the evidence to support the

       conclusions of the juvenile court effectively amounts to an invitation for this

       court to reassess witness credibility and reweigh the evidence, which, again, we

       will not do. See In re S.P.H., 806 N.E.2d at 879.


[25]   Upon review, we conclude that the juvenile court did not err in concluding that

       the conditions leading to the Child’s removal from and continued placement

       outside’s Father’s care were unlikely to be remedied. See In re C.M., 675 N.E.2d



       4
         Given that the amount of any additional time served by Father would be determined by the DOC, the
       juvenile court was not obligated to credit Father’s claim that he would be released in October of 2016.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017          Page 17 of 22
       1134, 1140 (Ind. Ct. App. 1997). Having concluded that the evidence was

       sufficient to support the juvenile court’s determination, and finding no error by

       the juvenile court, we need not consider whether the continuation of the parent-

       child relationship poses a threat to the Child’s well-being because DCS has

       satisfied the requirements of Indiana Code section 31-35-2-4(b)(2)(B) by clear

       and convincing evidence.


                                  B. Best Interests of the Child
[26]   We are mindful that in considering whether termination of one’s parental rights

       is in the best interests of a child, the juvenile court is required to look beyond

       the factors identified by DCS and look to the totality of the evidence. McBride,

       798 N.E.2d at 203. In doing so, the juvenile court must subordinate the

       interests of the parent to those of the child involved. Id. Furthermore, this

       court has previously determined that the testimony of the case worker, a GAL,

       or a CASA regarding the child’s need for permanency supports a finding that

       termination is in the child’s best interests. Id.; see also Matter of M.B., 666

       N.E.2d 73, 79 (Ind. Ct. App. 1996), trans. denied.


[27]   Here, the juvenile court found that evidence established that the Child has a

       need for permanency and stability and that the termination of Father’s parental

       rights would serve the Child’s best interests. In addition to the findings set forth

       above, the juvenile court found as follows:

               35. The Court finds that [the Child] is currently placed in a pre-
               adoptive placement. Since her removal, [the Child] has had
               behavioral issues that have improved over the course of her

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 18 of 22
               removal from her parents. [The Child] requires stability and care
               and the continued provision of therapy.

               36. Should parental rights be terminated [DCS] has an
               appropriate plan for [the Child], that being adoption.

               37. The [C]hild’s [CASA] has also recommended termination of
               parental rights and that the [Child]’s best interests are served by
               the termination of parental rights.


       Appellant’s App. Vol. II, p. 57. In light of these findings, the juvenile court

       concluded that DCS had established by clear and convincing evidence that the

       termination of Father’s parental rights was in the Child’s best interests. In

       reaching this conclusion, the juvenile court noted that the Child “need[s] a

       safe[,] stable and nurturing home environment that can be achieved through

       adoption.” Appellant’s App. Vol. II, p. 58.


[28]   Again, the record reveals that Father took no action to attempt to begin services

       or visitation with the Child upon his release from incarceration. Notably,

       although represented by counsel, Father did not even appear before the juvenile

       court for the termination hearing. The record reveals that Father has only seen

       the Child once—when the Child was a “very small infant,” tr. p. 72, and his

       actions are not consistent with his claim that he would like to be a part of the

       Child’s life. In addition, Father does not dispute the juvenile court’s

       determination that the Child requires stability.


[29]   Family Case Manager (“FCM”) Patricia Parrish, the case manager assigned to

       the Child’s case, testified that she believed that the termination of Father’s

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 19 of 22
       parental rights was in the Child’s best interests. In explaining her

       recommendation, FCM Parrish indicated the following:


               [The Child] ah is placed in a pre-adoptive home [with care givers]
               who have addressed some issues with her[. S]he had some
               behavioral issues and they have pulled every service that they
               could pull in to work with [the Child] um she’s a part of their
               family she goes on vacations with them, um she’s doing
               cheerleading with her foster siblings she they have just welcomed
               her into their home and [the Child] really needed some one-on-
               one attention that she’s now receiving um and she’s a completely
               different kids [sic] it’s almost hard to explain. Her behaviors
               were off the charts[, …] she was hitting other kids with baseball
               bats and fighting and biting and carrying on and now she’s been
               placed in a pre-adoptive home where the focus is on [her] and
               and she’s had them um these siblings working with her and she’s
               now able to attend preschool; starting kindergarten in the fall.
               These are things that a year ago[, …] the preschools were saying
               we don’t want her if she’s going to behave this way. She’s a
               completely different child. Um she continues to be involved in
               individual therapy through Phoenix um they have worked so
               well with her.


       Tr. pp. 65-66. FCM Parrish further indicated that the Child was progressing

       very well in her current situation and that she was “very unstable prior to this.”

       Tr. p. 66.


[30]   In addition, both the Child’s CASA, Suzanne Lange, and GAL, Beth Webber,

       expressed the following concerns in relation to Father: Father’s (1)

       incarceration throughout the majority of the CHINS case; (2) extensive

       criminal history; (3) history of drug abuse/ongoing drug use; (4) failure to

       contact DCS upon his release from incarceration; (5) lack of relationship with

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 20 of 22
       the Child, even before DCS became involved; and (6) lack of stability and

       ability to care for the Child’s special needs. In light of these concerns coupled

       with the likelihood that Father would return to prison because of his continued

       drug use, the Child’s CASA testified that she believed that the termination of

       Father’s parental rights was in the Child’s best interests. Also in light of the

       above-stated concerns coupled with the Child’s progress and Father’s apparent

       lack of interest in the Child’s life, the Child’s GAL testified that she believed

       that termination of Father’s parental rights was in the Child’s best interests.


[31]   The juvenile court did not have to wait until the Child was irreversibly harmed

       such that her physical, mental, and social development was permanently

       impaired before terminating Father’s parental rights. See In re C.M., 675 N.E.2d

       at 1140. In light of the testimony of FCM Parrish, CASA Lange, and GAL

       Webber, considered with the juvenile court’s unchallenged factual findings and

       Father’s failure to contact DCS following his release from incarceration, we

       conclude that the evidence is sufficient to satisfy DCS’s burden of proving that

       termination of Father’s parental rights is in the Child’s best interests. Again,

       Father’s claim to the contrary merely amounts to an invitation for this court to

       reweigh the evidence, which we will not do. See In re S.P.H., 806 N.E.2d at 879.



                                               Conclusion
[32]   Having concluded that the evidence is sufficient to support the juvenile court’s

       order terminating Father’s parental rights to the Child, we affirm the judgment

       of the juvenile court.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 21 of 22
[33]   The judgment of the juvenile court is affirmed.


       Vaidik, C.J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-JT-2361 | March 15, 2017   Page 22 of 22